DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
2.	Applicant’s amendments filed 6/15/2022 to the claims are accepted. In this amendment, claims 8 and 10 have been amended; and claims 1-7 and 9 have been canceled.  
Response to Argument
3.	 Applicant’s arguments filed on 6/15/2022 are fully considered. In response, this Office action is made Non-Final based on missing rejected claims 9-10 in the previous Office action. 
Claim Interpretations
4. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claim in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8,10, 12, and 16 recite “unit configured to” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “unit” without sufficient structure to achieve the function. However, a review of the specification that shows the following appears to be corresponding structure described that the term unit is to encompass hardware in specification, figure 1.
	This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation “unit configured to” in claims 1, 10, 12, and 16.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
5. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	The recitation in claim 8, “a memory unit configured to store information acquired” lacks antecedent basis and indefinite. It is unclear whether this “information” refers to what information, internal or external? 
	The recitation in claim 14, “wherein the sensing unit senses a state of the accommodation body at first periods of predetermined time intervals” lacks explicit antecedent basis. It is unclear whether it means “an internal state information of the accommodation body” as recited in claim 8?
Dependent claims are rejected for the same reason as respective parent claim.  
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

8.	Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Staples (US patent 7,592,916 – of record).  
As per Claim 8, Staples teaches an item transportation system (abstract) comprising: 
a housing-shaped accommodation body having an internal space for accommodating an item ( Fig 1, geometry 18 considered “housing-shaped accommodation”, col 2 lines 6-9 and 15-17 ); and 
a transportation data logging device ( Fig 1, sensor system 13 ) attached on an internal surface of the accommodation body ( container 12 considered “accommodation body”, col 1 lines 52-54 ), wherein the transportation data logging device comprises: 
            a sensing unit ( col 2 lines 60-63 ) configured to sense internal state information of the accommodation body ( e.g. a weight sensor, col 2 line 64 to col 3 lines 11 ) or external event information of the accommodation body ( e.g. a motion sensor, col 3 lines 27-52 ); 
          a memory unit configured to store information acquired through the sensing unit ( col 5 lines 57-58 );
          a communication unit ( wireless device, col  6 lines 20-25 ) configured to transmit the internal state information or the external event information stored in the memory unit to an external electronic device ( output element 14 considered “external electronic device”, see col 6 lines 3-25, col 4 line 65 to col 5 line 11 );
          a control unit (“processor”) configured to control operation of the sensing unit, the memory unit, and the communication unit ( col 1 lines 58-65, col 5 lines 35-42 and 56-61 ); and 
          a power supply unit configured to supply power to the control unit ( col 1 lines 56-57, col 5 lines 20-34 and  ), 
wherein the accommodation body includes a notification unit configured to show a contact position of an electronic device ( output element 14 can also be considered “a notification unit”, see col 4 line 61 to col 5 line 19 ), and Appl. No. 16/647,104Response to O.A. dated March 16, 2022Page 3the notification unit is formed on an external surface of the accommodation body corresponding to the internal surface of the accommodation body to which the transportation data logging device is attached (as shown in Figs 1, 2, and 3, output element 14 attached on accommodation body 12, col 4 line 61 to col 5 line ).
As per Claim 11, Staples teaches the item transportation system of claim 8, wherein the sensing unit includes at least one type of sensor among an illumination sensor (col 4 line 21), a temperature sensor, a humidity sensor (col 4 line 1), a gas sensor, an acceleration sensor (col 3 lines 29-31), and an impact sensor (col 8 claim 7).
Claim Rejections - 35 USC § 103 
9.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being obvious over Staples in view of Fee (US patent 7,124,881).
As per Claim 10, Staples teaches the item transportation system of claim 8, but does not explicitly teach wherein the notification unit is a print mark directly printed on the external surface of the accommodation body or a sticker separately attached to the external surface.  Fee teaches the notification unit is a print mark directly printed on the external surface of the accommodation body or a sticker separately attached to the external surface ( an envelope adhesive exterior of container considered “a print mark” or “a sticker”, col 2 line 12-17 ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having an envelope attached outside the shipping box or container as taught by Fee that would conveniently provide evidence of the contents of the sealed containers or to provide additional information (Fee, col 1 lines 17-23).
11.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being obvious over Staples in view of Yang et al, hereinafter Yang (US patent 9,614,592 – of record).
As per Claim 12, Staples teaches the item transportation system of claim 8, but does not teach wherein the communication unit is a near field communication (NFC) antenna module. Yang teaches the communication unit is a near field communication (NFC) antenna module (abstract, col 2 lines 45-50). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the NFC antenna as taught by Yang such that would provide a device having a NFC coil antenna in a portable device with a conductive coating to minimize eddy current (Yang, col 2 lines 24-26). 
12.	Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Staples in view of Fuchs (US patent 6,664,887 – of record).
As per Claim 13, Staples teaches the item transportation system of claim 8, but does not teach wherein the external event information includes at least one of information about whether the accommodation body has been opened and information about whether an external impact has occurred on the accommodation body.  Fuchs teaches the external event information includes at least one of information about whether the accommodation body has been opened and information about whether an external impact has occurred on the accommodation body (abstract, col 1 lines 27-35). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the container with the seal opened as taught by Fuchs that would provide a device and system for measuring the period of time which has elapsed time since the opening or broken seal of the container (Fuchs, col 2 lines 4-8).  
As per Claim 14, Staples teaches the item transportation system of claim 8, but does not teach wherein the sensing unit senses a state of the accommodation body at first periods of predetermined time intervals.  Fuchs teaches the sensing unit senses a state of the accommodation body at first periods of predetermined time intervals (col 4 lines 2-4 and lines 45-52). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the container with the first time sealed as taught by Fuchs that would provide a device and system for measuring the period of time which has elapsed time since the opening or broken seal of the container (Fuchs, col 2 lines 4-8).  
As per Claim 15, Staples teaches the item transportation system of claim 14, but does not teach wherein the sensing unit additionally senses the state of the accommodation body at second periods of time intervals which are shorter than the first periods when an external event occurs to the accommodation body.  Fuchs teaches the sensing unit additionally senses the state of the accommodation body at second periods of time intervals which are shorter than the first periods when an external event occurs to the accommodation body ( timer 12 is activated after a first the seal 14 is broken. It’s apparent a second time started when the first seal broken is shorter than the first period, see col 4 lines 43-59, see also col 3 lines 50-56 and 62-64). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the second time is shorter than a first time as set for a container with the first time sealed as taught by Fuchs that would provide a device and system for measuring the period of time which has elapsed time since the opening or broken seal of the container (Fuchs, col 2 lines 4-8).  
13.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being obvious over
Staples in view of Lee et al, hereinafter Lee (US patent 8,398,727 – of record).
As per Claim 16, Staples teaches the item transportation system of claim 8, but does not teach wherein the power supply unit is a plate-shaped flexible battery. Lee teaches wherein the power supply unit is a plate-shaped flexible battery (col 2 lines 32-41). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the flexible plate shape battery as taught by Lee that would typical pouch used for a lithium secondary battery may serve as a sealed packing material in a final battery manufacturing process (Lee, col 2 lines 45-47). 
Conclusion
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865






/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863